DETAILED ACTION
This action is in response to the amendment filed 2/26/2021. Currently, claims 1-8 and 10-14 are pending in the application. Claims 1-5 are withdrawn and not examined at this point. Claim 9 is cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment to claim 6 is sufficient to overcome the previous objections to claim 6.
Applicant’s amendment to claim 6 is sufficient to overcome the previous rejection of claims 6-8 and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant’s arguments that the previously cited prior art does not teach the spot welds configured in the geometric placement having a higher number of spot welds located on the thinner inflated portion compared to a lower number of spot welds located on the thicker inflated portion have been fully considered and are persuasive.  However, upon further consideration and in view of Applicant’s amendment, a new ground(s) of rejection is made in view of Best (US 2007/0174970).
Applicant's remaining arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Applicant’s specification provides support for claim 6 limitation “the gradient compression profile created has a thinner inflated portion configured to be positioned toward the knee having a lower compression profile compared to a thicker inflated portion configured to be positioned toward the ankle having a higher compression profile compared to the thinner portion,” the examiner respectfully disagrees. While Applicant’s original specification teaches the at least one inflatable bladder providing a gradient pressure profile when inflated, there is no teaching in Applicant’s original specification that the thinner portion of the inflated bladder provides less compression than the thicker portion of the inflated bladder, as claimed. Applicant’s specification as originally filed fails to teach how the gradient pressure profile of the inflated bladder changes relative to specific locations along the inflated bladder. Claims 6-8 and 11-14, therefore, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as detailed below.
In response to applicant's argument that Rogmans is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rogmans is in the field of applicant’s endeavor (inflatable therapeutic medical devices applied to the lower leg).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claim 6 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the spot welds” should be amended to recite ---the plurality of spot welds---.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  claim 6 recites “the spot welds configured in the geometric placement having a higher number of spot welds located on the thinner inflated portion compared to a lower number of spot welds located on the thicker inflated portion,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 6-8 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 recites “the gradient compression profile created has a thinner inflated portion configured to be positioned toward the knee having a lower compression profile compared to a thicker inflated portion configured to be positioned toward the ankle having a higher compression profile compared to the thinner portion.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s original specification teaches the at least one inflatable bladder providing a gradient pressure profile when inflated, there is no teaching in Applicant’s original specification that the thinner portion of the inflated bladder provides less compression than the thicker portion of the inflated bladder, as claimed. Applicant’s specification as originally filed fails to teach how the gradient pressure profile of the inflated bladder changes relative to specific locations along the inflated bladder. Claims 7, 8 and 11-14 depend on claim 6 and therefore, include the same error.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-8 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravikumar (US 2007/0095353), in view of Best (US 2007/0174970), in view of Avitable et al. (US 2008/0249441) and further in view of Rogmans (US 2012/0312310).
In regards to claim 6, Ravikumar teaches in Figures 5 and 6 and [0047-0048] at least one inflatable bladder (bladder 60), wherein the at least one inflatable bladder (60) has (a) a first ("inner surface”) and a second (“outer surface”) flexible (taught in [0047] to “have any varying degrees of elasticity,” and therefore, flexible) wall secured to one another about a plurality of peripheral edges thereof to form an air pocket (taught in [0047] to be “formed as an enclosed, inflatable member”), and (b) a plurality of seams (63, 65) provided in a predetermined (inasmuch as it was determined during the process of designing the bladder 60) location inward of the plurality of peripheral edges connecting the first ("inner surface”) and second (“outer surface”) flexible walls to one another to define a plurality of chambers (60a, 60b, 60c) within the air pocket and the plurality of seams are configured in a geometric (inasmuch as seams/baffles 63, 65 are formed as straight lines, which are simple rectilinear lines used in geometry; a wedge-shaped bladder (taught in Figure 5 to be wedge-shaped) or a cone-shaped bladder.
Ravikumar does not teach that the plurality of seams connecting the first and second walls is a plurality of spot welds, the spot welds configured in the geometric placement having a higher number of spot welds located on the thinner inflated portion compared to a lower number of spot welds located on the thicker inflated portion; and 
However, Best teaches in Figures 1 and 4 and [0028] an analogous device wherein the plurality of seams connecting the first and second walls (“two flexible, air-impermeable sheets 28 superimposed over each other and welded together,” taught in [0028]) is a plurality of welds ([0028] teaches that the two flexible, air-impermeable sheets 28 are welded together around the perimeter of cushion 22, arms 24 and joiner 26; the weld(s) at the perimeter of each element are each individual welds), the welds ([0028] teaches that the two flexible, air-impermeable sheets 28 are welded together around the perimeter of cushion 22, arms 24 and joiner 26; the weld(s) at the perimeter of each element are each individual welds) configured in the geometric placement (placement of welds shown in Figure 1) having a higher number of welds (6 welds form the perimeter(s) of arms 24 and joiner 26) located on the thinner inflated portion (arms 24 and joiner 26; Figure 4 teaches arms 24 and joiner 26 being thinner than cushion 22 when inflated) compared to a lower number of welds (4 welds form the perimeter(s) of cushion 22) located on the thicker inflated portion (cushion 22; Figure 4 teaches cushion 22 being thicker than arms 24 and joiner 26 when inflated).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the plurality of seams taught by Ravikumar to be welds, the welds configured in the geometric placement having a higher number of welds located on the thinner inflated portion compared to a lower number of welds located on the thicker inflated portion as taught by Best because this element is known in the art to be an 
Ravikumar and Best do not teach that the welds are a plurality of spot welds (note: Best teaches in [0028] that the sheets 28 can be welded together “in a way that is known to those skilled in the art”); and the at least one inflatable bladder being positioned within the compression apparatus such that the inflated at least one inflatable can be secured on the leg within the compression apparatus.
However, Avitable et al. teaches in [0050] an analogous device in which the welds (92) connecting the first (12) and second (16) walls are a plurality of spot welds.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the welds taught by Ravikumar as modified by Best to be a plurality of spot welds as taught by Avitable et al. because this element is known to be an alternate means in the art to connect the first and second walls that functions to prevent the chambers from substantially shifting relative to the first and second walls while still providing the at least one inflatable bladder with substantial flexibility, as Avitable et al. teaches in [0050].
Ravikumar, Best and Avitable et al. do not teach the at least one inflatable bladder being positioned within the compression apparatus such that the inflated at least one inflatable can be secured on the leg within the compression apparatus.
However, Rogmans teaches in Figures 4A-4D and [0049-0050] an analogous device (the abstract teaches “a heel protection device for protecting a heel against damage or irritation, such as decubitus symptoms”) with the at least one inflatable bladder (air cushions 73, 74) being positioned within the compression apparatus in the different chambers for holding the buffer members or air cushions 71-79;” encasing body 2 can be considered a compression apparatus inasmuch as it surrounds and therefore, produces a compressing force against, the user’s lower leg/foot) such that the inflated (as shown in Figures 4C and 4D) at least one inflatable (air cushions 73, 74) can be secured on the leg (as shown in Figures 4A-4D) within the compression apparatus (encasing body 2).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the at least one inflatable bladder of Ravikumar as modified by Best and Avitable et al. to be positioned within the compression apparatus such that the inflated at least one inflatable can be secured on the leg within the compression apparatus as taught by Rogmans because this element is known to provide the at least one inflatable bladder in a more close fitting relation to the part of the body to be protected from damage which makes the device suitable for long-term use, wherein the protection is precisely defined, as Rogmans teaches in [0020].
In regards to claim 7, Ravikumar, Best, Avitable et al. and Rogmans teach the apparatus of claim 6. Ravikumar teaches in Figure 5 that the at least one inflatable bladder (60) is wedge-shaped.
In regards to claim 8, Ravikumar, Best, Avitable et al. and Rogmans teach the apparatus of claims 6 and 7. Ravikumar teaches in Figures 4-6 and [0045] that the wedge-shaped at least one inflatable bladder (60) has three sides configured to define a pyramidal shape when inflated, with one (51) of the three sides being rigid (backing 51 is taught in [0045] to be made of PVC, which is a rigid material) to prevent distension 
In regards to claim 11, Ravikumar, Best, Avitable et al. and Rogmans teach the apparatus of claim 6. Ravikumar teaches on Figure 5 and [0048] that the at least one inflatable bladder (60) includes a plurality of fluid chambers (60a, 60b, 60c).
In regards to claims 12 and 13, Ravikumar, Best, Avitable et al. and Rogmans teach the apparatus of claim 6. Ravikumar and Best do not explicitly teach an inflation device for inflating the air pocket through at least one inflation port provided in the first flexible wall; wherein the inflation device is detachable from the at least one inflation port.
However, Avitable et al. teaches in Figures 1-4 and [0047] an analogous device with an inflation device (“source of compressed fluid”) for inflating the air pocket (bladders 24a, 24b, 24c) through at least one inflation port (26a, 26b, 26c, 30) provided in (at cutout 27) the first flexible (taught in [0044] to be elastic and pliable and therefore, flexible) wall (16); wherein the inflation device (“source of compressed fluid”) is detachable (shown to be detached in Figures 1-4, but taught in [0047] to be connectable) from the at least one inflation port (26a, 26b, 26c, 30).
.

Claims 10 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravikumar (US 2007/0095353), in view of Best (US 2007/0174970), in view of Avitable et al. (US 2008/0249441), in view of Rogmans (US 2012/0312310) and further in view of Ravikumar (US 2004/0193084).
In regards to claim 10, Ravikumar (US 2007/0095353), Best, Avitable et al. and Rogmans teach the apparatus of claim 6. Ravikumar (US 2007/0095353), Best, Avitable et al. and Rogmans do not teach a pressure gauge coupled to the at least one inflatable bladder.
However, Ravikumar (US 2004/0193084) teaches in Figures 1 and 2, [0020] and [0026] an analogous device with a pressure gauge (pressure gauge 22) coupled to the at least one inflatable bladder (air bladder chambers(s) 14).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the at least one inflatable bladder of Ravikumar (US 2007/0095353) as modified by Best, Avitable et al. and Rogmans to include a pressure gauge coupled 
In regards to claim 14, Ravikumar, Best, Avitable et al. and Rogmans teach the apparatus of claims 6 and 12. Ravikumar, Best, Avitable et al. and Rogmans do not explicitly teach at least one pressure valve operatively associated with the inflation device for controlling an amount of pressure within the air pocket.
However, Ravikumar (US 2004/0193084) teaches in Figure 1, [0026] and [0035] an analogous device with at least one pressure valve (20) operatively associated with the inflation device (18) for controlling an amount of pressure within the air pocket (14).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the inflation device taught by Ravikumar (US 2007/0095353) as modified by Best, Avitable et al. and Rogmans to include at least one pressure valve operatively associated with the inflation device for controlling an amount of pressure within the air pocket as taught by Ravikumar (US 2004/0193084) because this element is known to provide a means a regulate the pumping of air into the air pocket, as Ravikumar (US 2004/0193084) teaches in [0026].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graziano (US 4,266,298)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/10/2021